Citation Nr: 1703015	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  12-11 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to July 1970.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the benefit sought on appeal. The Veteran filed a Notice of Disagreement (NOD) in November 2011. The RO issued a Statement of the Case (SOC) in April 2012. In April 2012, the Veteran filed his Substantive Appeal via VA Form 9. Thus, the Veteran perfected a timely appeal of these issues.

In January 2016, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file. 

This appeal was previously before the Board in April 2016. The Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional development, including for the purposes of obtaining a new VA examination.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.

FINDINGS OF FACT

The Veteran's right knee disorder, which was not noted on his entrance examination, clearly and unmistakably existed prior to service and was not aggravated beyond its natural progression.




CONCLUSION OF LAW

The criteria for service connection for a right knee disorder are not met. 38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VA's duty to notify was satisfied by a letter in July 2010. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The Veteran's service treatment records have been obtained. Post-service VA and private treatment records and reports have also been obtained.  The Veteran has not identified any additional existing evidence that is not of record that is necessary for a fair adjudication of his appeal.  The Veteran was provided a VA medical examination, including an opinion, in September 2010 as well as an addendum opinion in May 2016.  These VA examination reports are adequate because they are based upon consideration of the relevant facts particular to this Veteran's medical history, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Thus, the Board finds that VA's duty to assist has been met.

As noted above, in April 2016, the Board remanded this matter to the AOJ in order to obtain an addendum opinion to the September 2010 VA examination, and in May 2016 an addendum was provided. Therefore, the Board finds that the AOJ has substantially complied with the April 2016 remand directives such that no further action is necessary in this regard.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the veteran the right to substantial, but not strict, compliance with that order).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).



Service Connection

The Veteran seeks entitlement to service connection for a right knee disorder. The Veteran asserts that his knee disorder was due to injuries that occurred during service, specifically, a fall during training at Fort Bragg, and a separate training injury at Fort Polk.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506  (1995), aff'd per curiam, 78 F.3d 604  (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 
The Board notes that Veteran's claim for service connection is dependent upon whether or not the Veteran is entitled to the presumption of soundness upon his entry to service.
A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304 (b). Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304 (b). 

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service. Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003). To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition. Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

Development of clear and unmistakable evidence may involve obtaining an opinion from a VA physician when a veteran is discharged from service for medical reasons or when pre-service medical records identify a veteran's condition prior to service. Horn v. Shinseki, 25 Vet. App. 231, 240 (2012) (citing Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004)."Such evidence, when evaluated by a competent physician, may enable the establishment of a pre-service medical baseline for the condition for which service connection is sought. The comparison of the pre-service baseline with the condition soon after service could be a reliable and straightforward method of proving lack of aggravation." Id. at 243. Alternatively, lacking the evidence to establish such a baseline, the Secretary may attempt to carry his evidentiary burden with a post-service medical opinion as to the nature of a preexisting disease or injury, which may be an extremely low likelihood of aggravation by a limited period of even intense physical training. Id. If a physician is able to support such a conclusion with a suitable medical explanation, supported by extant medical knowledge and the facts of record, such an opinion might constitute or contribute to clear and unmistakable evidence of lack of aggravation. Id. 
Initially, the Board notes that the Veteran's November 1968 enlistment examination notes the presence of an open scar on his right knee that was the result of a gunshot wound; however the examination does not report any disability of the right knee itself. 
In the September 2010 VA examination, the Veteran reported that he sustained a gunshot wound during a hunting accident in approximately 1961 or 1962. The examiner cites the Veteran as reporting that he had surgery on his right knee at St. Mary's Hospital in Huntington, West Virginia, and that after his surgery he was told that he would experience chronic knee pain and stiffness.  The examiner diagnosed the Veteran with degenerative joint disease of the right knee and chondrocalcinosis of the right knee and opined that these conditions were not caused by or related to military service because they were pre-existing conditions. The examiner further opined that these conditions were not permanently aggravated by his military service and did not advance beyond the expected course of the disease in relation to his military service. 
As noted above, the Board remanded the claim in April 2016. Specifically, the Board noted that, while the Veteran's entrance examination documents a normal right knee joint with a scar from a gunshot wound, it does not document degenerative joint disease or chondrocalcinosis of the right knee. The Board thus requested an addendum opinion to address whether these conditions clearly and unmistakably existed prior to service and, if so, whether they were clearly and unmistakably not aggravated beyond their natural progression by an in-service injury, event, or illness.
In May 2016, a second VA examiner provided an addendum opinion. The examiner opined that the Veteran clearly and unmistakably entered active military service with pre-existing degenerative joint disease and chondrocalcinosis of the right knee. As rationale, the examiner cited the Veteran's pre-service gunshot wound and noted that the Veteran was treated in November 1968 for a minor superficial injury to his right knee, which was cleaned and dressed without further follow-up. Additionally, the Veteran was seen for right knee pain in March 1969. The examiner noted that at this time the Veteran's knee exam revealed good range of motion, was tender to palpitation, and an X-ray revealed an irregular lateral condyle.
According to the examiner, this finding supports the idea that the Veteran entered service with a damaged knee because the damage of degeneration was evident in the irregularity of the lateral condyle. The examiner opined that this condition may not have been painful at the time, but that continued wear and tear would eventually produce pain which may not have yet been evident in the Veteran's service treatment records (STRs) aside from his report of temporary pain in March 1969. Additionally, the examiner stated that the irregular condyle noted in March 1969 was the result of the gunshot wound and indicated a disruption in the bone of the condyle and disruption of the formerly attached cartilage. The examiner stated that while it may not have been evident on the X-ray in 1969, the process of chondrocalcinosis had begun.
When asked to address whether the Veteran's pre-existing degenerative joint disease and chondrocalcinosis of the right knee was aggravated beyond its natural progression by service, the examiner opined that it was not aggravated beyond the natural progress of the diseases. As rationale, the examiner cited the lack of medical records attesting to the need to seek medical attention, the lack of further knee problems while in service, and the lack of medical evidence of a knee problem at discharge and immediately afterwards. 
The Board finds probative the opinions of the September 2010 and May 2016 VA examiners. The examiners provided rationales in support of their opinions, with clear conclusions, supporting data, and reasoned medical explanations.  See Nieves-Rodriguez, supra; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Notably, there is no contrary medical evidence of record. Therefore, service connection cannot be established. 

The Board has also considered the Veteran's lay statements in evaluating his claim.  In this regard, he is competent to report symptoms that require personal knowledge as they come to him through his senses as well as any diagnosis reported to him by a medical professional.  See Layno v. Brown, 6 Vet. App. 465, 47 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Veteran, as a lay person, is not competent to provide an opinion as to the etiology of his knee disorder and whether it was caused or aggravated beyond its natural progression.  While it is in error to categorically reject layperson evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer.)

In this regard, the Veteran's statements as to the relationship between his right knee disorder and his military service are not within the realm of knowledge of a layperson.  As such, there is no indication that the Veteran possesses such specialized knowledge, and therefore, he is not competent in this regard. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Board accords his statements regarding the nature and etiology of his right knee disorder no probative weight compared to the detailed VA medical opinions against the claim. 

For the reasons and bases discussed above, the Board concludes that the presumption of soundness is rebutted by clear and unmistakable evidence demonstrating that the Veteran's right knee disorder preexisted service and was not aggravated by such service. Accordingly, service connection for a right knee disorder is denied. See Wagner v. Principi, supra.


ORDER

Entitlement to service connection for a right knee disorder is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


